Citation Nr: 1032819	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  03-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a compensable rating prior to May 22, 2002, 
for service-connected right elbow postoperative residuals of soft 
tissue mass, muscle herniation, and resultant scar.

2.  Entitlement to a rating in excess of 10 percent from May 22, 
2002, forward, for service connection right elbow postoperative 
residuals of soft tissue mass, muscle herniation, and resultant 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 1990 
and from September 1990 to August 1991.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That decision denied a compensable 
rating for the Veteran's postoperative residuals of service-
connected right elbow disability.  As reflected on the title page 
of this decision, in November 2002, the RO granted an increased 
rating of 10 percent, effective May 22, 2002, for this 
disability.  The Veteran has continued his appeal for a higher 
rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was remanded by the Board to the RO in March 2002.  
The Veteran provided testimony at July 2005 hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.  The Board remanded the appeal 
to the Appeals Management Center (AMC) in November 2005.  After 
further development and adjudication by the RO/AMC, the Board 
issued a decision in this matter in February 2008.  In March 
2009, the Board's February 2008 decision was vacated and remanded 
to the Board by the Court of Veterans Appeals (Court).  The Board 
again remanded the claim to the Agency of Original Jurisdiction 
in June 2009 for further development and adjudication.

In a statement received from the Veteran in May 2009, he 
raised the issue of entitlement to service connection for 
depression, claimed as secondary to service-connected 
right elbow disability.  In a statement received from the 
Veteran in May 2010 he raised the issue of entitlement to 
service connection for carpal tunnel syndrome, claim as 
secondary to his service-connected right elbow disability.  
These issues are being referred to the RO because they 
have been raised by the record, but there is no indication 
in the claims file that they have been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a June 2009 remand the Board requested that the RO/AMC obtain 
private records of treatment from Michael S. Green, M.D. 
(referred to in the Board's prior remand as Dr. MSG).  In July 
2009 the RO/AMC issued a letter to the Veteran by which, among 
other things, it requested that the Veteran complete a VA Form 
21-4142, Authorization and Consent to Release Information, for 
his records of treatment with Dr. Green.  On May 6, 2010, the 
RO/AMC issued the Veteran a supplemental statement of the case 
(SSOC) indicating that he had not responded to the July 2009 
letter.  The Veteran was provided 30 days to respond to the SSOC.  
In correspondence received by the Appeals Management Center on 
May 18, 2010, the Veteran provided his response to the May 6, 
2010, SSOC, including VA Form 21-4142s for Dr. Green at Midland 
Orthopedics for the period from 1997 to the present, and also for 
records of treatment of the right elbow at Springwood Lake Family 
Practice, for the period from 1993 through the present.  The 
RO/AMC did not seek to obtain the identified records from Dr. 
Green or from Springwood Lake Family Practice.  Pursuant to VA's 
duty to assist the Veteran in the development of his claim and 
instructions set forth in the Board's prior remand, the RO/AMC 
should seek to obtain the identified records from Dr. Green and 
Springwood Lake Family Practice.  See 38 U.S.C.A. § 5103A(a)-(c); 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Also, the RO/AMC should obtain any additional relevant records of 
VA treatment for the period from May 2010 forward.  See 38 
U.S.C.A. § 5103A(a)-(c).

In addition, VA records of treatment in April 2010 indicate that 
the Veteran was seeking to take leave pursuant to the Family 
Medical Leave Act due his right lateral epicondylitis and history 
of muscle hernia repair, and that he had been provided a medical 
note to restrict him to light duty on days that the condition 
would flare up.  March 2010 VA treatment records indicate 
tingling in the fingers and a diagnosis of carpal tunnel 
syndrome.  These records appear to reflect a worsening of the 
Veteran's service-connected right elbow and arm disability, in 
addition to reflecting the possibility of additional disability 
secondary to the service-connected condition (see introduction, 
above).  The most recent VA examination report in the claims file 
considered with respect to the current appeal is from June 2007 
and indicates that the Veteran's condition was mild, and that he 
was still able to do his work at the post office.  In light of 
the apparent worsening and possible complications of his service-
connected condition, the Veteran should be scheduled for a new VA 
examination of his service-connected right arm and elbow 
disability, as recently requested by the Veteran and his 
representative in correspondence dated in May 2010 and July 2010, 
respectively.  See 38 U.S.C.A. § 5103A(d); VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his right elbow postoperative residuals 
of soft tissue mass, muscle herniation, and 
resultant scar that have not been previously 
obtained by VA and associated with the claims 
file.  

After obtaining any additionally required 
appropriate authorizations for release of 
medical information, the RO should obtain 
records from each health care provider the 
Veteran identifies.  

The records sought should include relevant 
records of treatment from Dr. Green from 1997 
forward and relevant records of treatment from 
Springwood Family Practice from 1993 forward, 
as identified in completed VA Form 21-4142s 
received by the AMC in May 2010.  

(The Board notes, however, that records of 
treatment at the Springwood Family Practice 
from August 1996 to November 2001 are already 
associated with the claims file and therefore 
need not be obtained.)

The records sought should also include any 
relevant records of VA treatment for the period 
from May 2010 forward.

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO/AMC.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the Veteran 
to be afforded an examination for the purpose 
of determining the severity of his service-
connected right elbow postoperative residuals 
of soft tissue mass, muscle herniation, and 
resultant scar.

The following considerations will govern the 
examination:

(a) The RO should send the claims file to the 
examiner for review, and the clinician should 
indicate that the claims file was reviewed.

(b) The examiner should provide an opinion as 
to whether the Veteran has any current 
neurological disability or epicondylitis 
that is part and parcel of, or that is caused 
or aggravated by, the Veteran's service-
connected right elbow postoperative residuals 
of soft tissue mass, muscle herniation, and 
resultant scar.

(c) The examiner should indicate whether, and 
if so, the extent to which the Veteran's 
post-surgical scar is unstable, tender or 
painful, or results in limitation of motion 
of the right elbow.
 
(d) The examiner should perform full range 
of motion studies of the right arm and 
comment on the functional limitations of the 
service-connected right arm muscle or scar 
disability caused by pain, flare-ups of 
pain, weakness, fatigability, and 
incoordination.  

(e) The examiner is advised that the Veteran 
is also service-connected for degenerative 
joint disease of the right elbow associated 
with his service-connected right arm scar 
and right arm muscle disability.

(f) The examiner should indicate the 
presence or extent of any signs of muscle 
injury, such as loss of power, weakness, 
fatigue-pain, impairment of coordination and 
uncertainty of movement.

(g) The examiner should indicate the extent 
of disability of muscle groups V and VI of 
the right arm, and specifically describe 
the nature and extent of disability 
caused by his service-connected muscle 
herniation or any related soft tissue 
impairment such as a soft tissue mass, as 
opposed to the service-connected residual 
scar and service-connected degenerative 
joint disease of the right elbow.

3.  Readjudicate the issues on appeal.  

Readjudication must include consideration of 
the appropriate rating for disability 
attributable to the residual scar, and 
disability of muscle groups V and VI 
attributable to service-connected muscle 
herniation and soft tissue mass.   See 38 
C.F.R. §§ 4.118 (Schedule of Ratings-
Skin), 4.73, Diagnostic Codes 5305and 5306 
(rating criteria for  muscle groups V and 
VI).

Readjudication should include appropriate 
consideration of changes in the rating 
schedule both for rating skin disabilities and 
muscle disabilities for the period from March 
1996 (one year prior to the date of the 
Veteran's currently appealed increased rating 
claim) forward.  See VAOPGCPREC 3-2000.

If any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the case 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



